                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SCOTT FEAMSTER,                                   Case No. 18-cv-01327-HSG
                                   8                    Plaintiff,                        SCHEDULING ORDER
                                   9            v.                                        Re: Dkt. No. 33
                                  10    GACO WESTERN, LLC,
                                  11                    Defendant.

                                  12          Plaintiff submitted a proposed class certification schedule on October 9, 2018, Dkt. No. 33,
Northern District of California
 United States District Court




                                  13   to which Defendant agreed on October 11, 2018, Dkt. No. 36. Having considered the parties’
                                  14   proposed schedule, the Court SETS the following deadlines pursuant to Federal Rule of Civil
                                  15   Procedure 16 and Civil Local Rule 16-10:
                                  16

                                  17                         Event                                             Date
                                  18   Amendment of Pleadings / Joinder                  November 17, 2018
                                  19   Close of Fact Discovery                           February 15, 2019
                                  20   Exchange Opening Expert Reports                   March 2, 2019
                                  21   Exchange Rebuttal Expert Reports                  March 17, 2019
                                  22   Close of Expert Discovery                         April 1, 2019
                                  23   Opening Class Certification Brief Deadline        April 29, 2019
                                  24   Opposition Deadline                               May 24, 2019
                                  25   Reply Deadline                                    June 14, 2019
                                  26   Class Certification Hearing                       July 18, 2019 at 2:00 p.m.
                                  27

                                  28          These dates may only be altered by order of the Court and only upon a showing of good
                                   1   cause. The parties are directed to review and comply with this Court’s Civil Pretrial and Trial

                                   2   Standing Order. This order terminates Docket Number 33.

                                   3            IT IS SO ORDERED.

                                   4   Dated:    10/15/2018
                                   5                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
